Citation Nr: 0014021	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-04 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for service 
connected narcolepsy.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from July 1988 to March 1991.

The veteran filed a claim in June 1995 for service connection 
for narcolepsy.  This appeal arises from the December 1997 
rating decision from the Winston-Salem, North Carolina 
Regional Office (RO) that assigned an evaluation of 10 
percent for the veteran's service connected narcolepsy, 
pursuant to decision of the Board from September 1997 that 
granted service connection for narcolepsy.  A Notice of 
Disagreement was filed in December 1997 and a Statement of 
the Case was issued in March 1998.  A substantive appeal was 
filed in April 1998. 

Pursuant to requests of the veteran, a hearing at the RO 
before a local hearing officer was held on October 29, 1998, 
and on April 5, 2000, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).


REMAND

The undersigned notes that the record is inadequate for 
rating the veteran.  The last VA examination of record was in 
197.  A current examination regarding the veteran's service 
connected disability that takes into account the veteran's 
treatment records is required, and a medical opinion is 
needed as to the full manifestations of the veteran's service 
connected disability described by the veteran as symptoms of 
narcolepsy and cataplexy and that describes any associated 
functional loss.  The duty to assist a veteran as provided 
for in 38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Thus, a current VA examination should be afforded, and the 
examiner should perform all indicated diagnostic tests and 
review all recent treatment records.  

There is an indication in the record that the veteran has 
been treated by Mark S. Franczak, M.D., Dr. Deluca of Mercer 
Medical Center, Triangle Family Practice, Triangle Neurology, 
and the Durham, North Carolina VA Medical Center.  Treatment 
records from these providers and facilities should be 
requested prior to a VA examination.  VA has a duty to assist 
the veteran in the development of facts pertaining to this 
claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service connected disability, described 
as narcolepsy and cataplexy.  After 
securing the necessary release(s), the RO 
should request the records that are not 
already contained in the claims folder, 
to include those from Mark S. Franczak, 
M.D., Dr. Deluca of Mercer Medical 
Center, Triangle Family Practice, 
Triangle Neurology, and the Durham, North 
Carolina VA Medical Center.

2.  The veteran's vocational 
rehabilitation folder should be obtained 
and included in the claims folder.

3.  The veteran should be asked to 
furnish employment records pertaining to 
lost time or sick leave used due to 
narcolepsy or cataplexy, and any 
correspondence from an employer, 
including records regarding any 
termination from employment, reprimands, 
etc.  

4.  The RO should also take appropriate 
steps in order to arrange for a VA social 
and industrial survey which should 
include, to the extent possible, 
interviews with the veteran's present and 
past employers and professors at the 
school where he now attends.  Permission 
for such a survey should be obtained from 
the veteran.  The report, upon 
completion, should be associated with the 
file.  The purpose of the survey is to 
collect data to determine the frequency 
and severity of episodes of his service 
connected disability and its impact on 
his daily functioning; that is, on his 
job and on his schooling.  If the veteran 
was ever reprimanded or disciplined due 
to symptoms of the disability, it should 
be so noted.  The effect of the 
disability on his educational pursuits 
should be investigated.

5.  Upon completion of the foregoing, the 
RO should schedule the veteran for a 
neurological examination to determine the 
severity of his service connected 
disability, described as narcolepsy and 
cataplexy.  The examiner must be provided 
the claims folder for review prior to the 
examination.  All indicated tests and 
studies should be accomplished.  A 
medical history should be taken, and the 
examiner should report all manifestations 
of the disability.  All questions should 
be answered, and the reasons for any 
opinion rendered should be set forth.

The full extent of any disability 
suffered by the veteran that is 
attributable solely to the service 
connected disability, described as 
narcolepsy and cataplexy, should be 
described.

The examiner should describe the 
manifestations of the veteran's service 
connected disability, and indicate to the 
extent possible how similar any 
narcoleptic episodes and or cataplectic 
episodes are to either major or minor 
seizures and the number of such episodes 
the veteran suffers in a week, month, and 
year.  

6.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  This should include consideration 
and discussion of all evidence received 
since the last supplemental statement of 
the case. Consideration should 
additionally be given to the recent case 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  The supplemental statement of 
the case should additionally include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  THE RO SHOULD ASSURE THAT THE VOCATIONAL 
REHABILITATION FOLDER IS INCLUDED WITH THE CLAIMS FOLDER.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


